MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       Mar 11 2016, 9:24 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Gregory F. Zoeller
Oldenburg, Indiana                                       Attorney General of Indiana
Ruth Johnson                                             Jesse Robert Drum
Marion County Public Defender’s Office                   Lyubov Gore
Indianapolis, Indiana                                    Deputy Attorney Generals
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Latasha Jenkins,                                         March 11, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1508-CR-1168
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Leah Cannon,
Appellee-Plaintiff.                                      Judge Pro-Tem
                                                         Trial Court Cause No.
                                                         49G10-1412-CM-55588



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1168 | March 11, 2016        Page 1 of 4
                                       Statement of the Case
[1]   Appellant-defendant Latasha Jenkins (“Jenkins”) appeals her conviction of

      Class B misdemeanor criminal mischief for slashing two of Brandie Davis’

      (“Davis”) tires. She challenges the sufficiency of the evidence to support her

      conviction. Concluding that the evidence is sufficient to support Jenkins’

      conviction, and because her arguments amount to nothing more than

      invitations to reweigh the evidence, we affirm.


[2]   We affirm.


                                                     Issue
              Whether there is sufficient evidence to support Jenkins’ conviction
              of Class B misdemeanor criminal mischief.


                                                     Facts
[3]   Jenkins and Marcus Lynam (“Lynam”) dated for eight years and have a child

      together. In November 2014, Lynam owed Jenkins “hundreds of dollars and

      more” of child support. (Tr. 45). At that time, Lynam was married to Davis,

      and Jenkins lived three blocks away from them.


[4]   At approximately 7:15 a.m. on November 19, 2014, Davis and her neighbor left

      the apartment building where they both lived to get into Davis’ car. As they

      approached the car, both woman saw Jenkins crouched down by the car’s tires

      with an object in her hands. When Jenkins saw the women, she ran to a nearby

      car and drove away. When Davis and her neighbor reached the car, they


      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1168 | March 11, 2016   Page 2 of 4
      discovered that two of Davis’ tires had been slashed. Two days later, Jenkins

      called Davis and told her that “if she [did not] get her child support money she

      [was] going to keep costing [Davis] money.” (Tr. 11). Davis’ neighbor

      identified Jenkins in a photo array.


[5]   The State charged Jenkins with Class B misdemeanor criminal mischief. At her

      bench trial, the State presented evidence reflecting the above facts. Jenkins

      testified that she slept until 7:30 a.m. or 7:45 a.m. on November 19. She also

      testified that at 5’4” tall and 375 pounds, she would not have been able to run

      anywhere. The trial court convicted her as charged and sentenced her to 180

      days, with two (2) days credit time and 178 days suspended. Davis appeals her

      conviction.


                                                  Decision
[6]   Jenkins argues that there is insufficient evidence to support her conviction. Our

      standard of review for sufficiency of the evidence is well-settled. When

      reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh the evidence nor judge witness credibility.

      Henley v. State, 881 N.E.2d 639, 652 (Ind. 2008). We consider only the evidence

      supporting the judgment and any reasonable inferences that can be drawn from

      such evidence. Id. We will affirm a conviction if there is substantial evidence

      of probative value such that a reasonable trier of fact could have concluded the

      defendant was guilty beyond a reasonable doubt. Id.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1168 | March 11, 2016   Page 3 of 4
[7]   To convict Jenkins of Class B misdemeanor criminal mischief, the State was

      required to prove beyond a reasonable doubt that Jenkins knowingly or

      intentionally damaged or defaced Davis’ tires without Davis’ consent. See IND.

      CODE § 35-43-1-2(a). Our review of the evidence reveals that both Davis and

      her neighbor testified that they saw Jenkins crouched down by Davis’ tires

      holding an object. When Jenkins saw the women, she ran and got into a car.

      When Davis and her neighbor reached the car, they discovered that two tires

      had been slashed. Jenkins contacted Davis two days later and told her that she

      would “keep costing [Davis] money” if she was not paid her child support. (Tr.

      11). Davis’ neighbor identified Jenkins in a photo array. This evidence is

      sufficient to support Jenkins’ conviction.


[8]   Jenkins’ arguments that it was “dark on the early morning of November 19,

      2014, which would make it difficult to identify the person near Ms. Davis’ car,”

      and that at 5’4” tall and 375 pounds, “she was not physically capable to ‘run’

      away from anything,” are invitations to reweigh the evidence. (Jenkin’s Br. 8).

      This we cannot do. See Henley, 881 N.E.2d at 652.


[9]   Affirmed.




      Baker, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1168 | March 11, 2016   Page 4 of 4